material facts which constitute the cause of action' for [transactional]
                attorney malpractice when he files or defends a lawsuit occasioned by that
                malpractice, and he 'sustains damage' by assuming the expense,
                inconvenience and risk of having to maintain such litigation, even if he
                wins it." (quoting NRS 11.207(1)), overruled on other grounds by Kopicko v.
                Young, 114 Nev. 1333, 971 P.2d 789 (1998).'
                            For the same reasons, the district court properly dismissed
                appellant's breach of fiduciary duty claim, see Stalk v. Mushkin, 125 Nev.
                21, 29-30, 199 P.3d 838, 844 (2009), and appellant's fraud claim, see NRS
                11.190(3)(d). We therefore
                            ORDER the judgment of the district court AFFIRMED.



                                                                    J.



                                                              97euldeuu tu             J.
                Gibbons                                    Pickering



                cc:   Hon. Patrick Flanagan, District Judge
                      Robert L. Eisenberg, Settlement Judge
                      Day R. Williams, Attorney at Law
                      Laxalt & Nomura, Ltd./Reno
                      Washoe District Court Clerk



                        'We are not persuaded by appellant's suggestion that the course of
                action proposed in Kopicko v. Young, 114 Nev. 1333, 1337 n.3, 971 P.2d
                789, 791 n.3 (1998), is unworkable so as to necessitate applying the
                litigation malpractice tolling rule in the transactional malpractice context.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A